Examiner’s Comment
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on EM008272132-0001.

However, there is no corresponding certified copy of the EM008272132-0001 application as required by 37 CFR 1.55. 

The document electronically retrieved on 18 August 2021 does not satisfy the requirement for a certified copy of the prior foreign application. Despite being the coversheet of the document certifying “that a copy of the industrial design application indicated below has been available” to both WIPO DAS and the indicated Office(s), the document filed on 18 August 2021 is a certificate of registration – not a certified copy of the application for the design registration.

The examiner notes that in the Notice of Allowance mailed 24 June 2022, this document was indicated as being an acceptable copy of the foreign priority documents. The examiner was incorrect in accepting these documents and regrets the error.

In U.S. design patent applications, the certified copy of the prior foreign application must be filed during the pendency of the application. 

Because the 18 August document does not satisfy the requirement for a certified copy of the EM008272132-0001 application, the present application in its current status will issue without the benefit claim to the EM008272132-0001 application. 

Should applicant desire to maintain the benefit claim, applicant may file a certified copy of the EM008272132-0001 application. Because the issue fee has already been paid, the patent will issue without the priority claim. However, once the patent issues, applicant may then file for a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323 to include the priority claim. 

Alternatively, applicant may file a certified copy of the EM008272132-0001 application with a petition under 37 CFR 1.55(g) that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application together with the fee set forth in 37 CFR 1.17(g). Should the petition be granted, the application will issue with the benefit claim to the EM008272132-0001 application.

______________________________________________________________________________


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA L PRATT whose telephone number is (571)272-7649. The examiner can normally be reached on Monday-Friday, 9am-5pm.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEANNA L PRATT/Primary Examiner, Art Unit 2911